DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the contents are water-absorbent resin particles”. However, claim 1, from which claim 11 depends, is merely drawn to a flexible container for holding contents. Claim 1 does not require the combination of a flexible container and contents. Accordingly, the specific structure of the contents as recited in claim 11 creates confusion as to whether the claims are intended to define a flexible container or a flexible container in combination with contents. Thus, the metes and bounds of the patent protection desired are unclear. 
For the purpose of examination, the claims will be considered to be drawn to the flexible container alone. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (CN 206172249 U and Translation).
Regarding claim 1, Wu teaches a flexible container for holding contents, comprising:
an outer bag (100) that comprises a bottom surface portion (103) in which a lower opening is formed;
a tubular inner bag (200) that is housed in the outer bag, configured to be filled with the contents, and comprises a discharge port portion (205) that forms a discharge path for discharging the contents and extends to a lower side of the bottom surface portion via the lower opening;
a first binding member (108) configured to be tied around the discharge port portion to close the discharge path; and
a lid (109) configured to be attached to an outer side of the bottom surface portion to cover the discharge port portion, wherein the discharge port portion is configured to be narrowed to close the discharge path,
the first binding member is configured to be tied around the discharge port portion to maintain a state in which the discharge port portion is narrowed, and 
the lid is configured to be attached to the outer side of the bottom surface portion to cover the discharge port portion tied off with the first binding member (Translation description and Fig. 1, 2). 
Regarding claim 2, Wu teaches the container of claim 1 above, wherein the discharge port portion is configured to be narrowed to close the discharge path and then folded back in one direction, or is configured to be folded back in one direction to close the discharge path and then narrowed, wherein the first binding member is configured to be tied around the discharge port portion to maintain a state in which the discharge port portion is folded back in one direction and narrowed, and wherein the lid is configured to be attached to the outer side of the bottom surface portion to cover the discharge port portion that is folded after being tied off with the first binding member (Translation description and Fig. 1, 2). 
Regarding the discharge port portion, the first binding member, and the lid being configured as claimed, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, Wu comprises the structure necessary to function as claimed. 
Regarding claim 3, Wu teaches the container of claim 1 above, wherein the flexible container is configured such that the discharge port portion in a state of being tied off with the first binding member hands down from the bottom surface portion when the lid is removed from the bottom surface portion (Fig. 1).
Regarding claim 6, Wu teaches the container of claim 1 above, wherein the outer bag further comprises a discharge port cover (105) that surrounds the discharge port portion, the discharge port cover is fixed to the bottom surface portion to extend to the lower side of the bottom surface portion from the lower opening, and the first binding member is fixed to the discharge port cover (Translation description and Fig. 1). 
Regarding claim 7, Wu teaches the container of claim 1 above, wherein the outer bag further comprises an upper surface portion (101) in which an upper opening is formed, and the inner bag further comprises a filling port portion (204) that forms an introduction path for introducing the contents and extends to an upper side of the upper surface portion via the upper opening (Translation description and Fig. 1, 2).
Regarding claim 8, Wu teaches the container of claim 7 above, wherein the container further comprises a second binding member (107) configured to be tied around the filling port portion to close the introduction path (Translation description and Fig. 1).
Regarding claim 9, Wu teaches the container of claim 8 above, wherein the outer bag further comprises a filling portion cover (104) that surround the filling port portion, the filling port cover is fixed to the upper surface portion to extend to the upper side of the upper surface portion from the upper opening, and the second binding member is fixed to the filling portion cover (Translation description and Fig. 1). 
Regarding claim 11, Wu teaches the container of claim 1 above, wherein the contents of the container are capable of being water-absorbent resin particles (Translation description). See 112(b) rejection above. 
Regarding claim 12, Wu teaches a manufacturing method for manufacturing a flexible container for holding contents, comprising:
providing an outer bag (100) that comprises a bottom surface portion (103) in which a lower opening is formed;
providing a tubular inner bag (200) that is configured to be filled with the contents and comprises a discharge port portion (205) that forms a discharge path for discharging the contents;
housing the inner bag in the outer bag such that the discharge port portion extends to a lower side of the bottom surface portion via the lower opening; 
narrowing the discharge port portion to close the discharge path;
tying off the discharge port portion using a first binding member (108) to maintain a state in which the discharge port portion is narrowed; and 
attaching a lid (109) to an outer side of the bottom surface portion to cover the discharge port portion tied off with the first binding member (Translation description and Fig. 1, 2). 
Regarding claim 13, Wu teaches the method of claim 12 above, wherein the outer bag further comprises an upper surface portion (101) in which an upper opening is formed, the inner bag further comprises a filling port portion (204) that forms an introduction path for introducing the contents, and housing the inner bag in the out bag comprises housing the inner bag in the outer bag such that the filling port portion extends to an upper side of the upper surface portion via the upper opening (Translation description and Fig. 1, 2).
Regarding claim 14, Wu teaches a manufacturing method for manufacturing a flexible container holding contents therein, comprising: manufacturing the flexible container using the method of claim 13, introducing contents into the inner bag via the introduction path of the flexible container, and closing the introduction path after the contents are introduced (Translation description). 
Regarding claim 15, Wu teaches a method for opening a flexible container holding contents therein, comprising: manufacturing the flexible container holding the contents therein using the manufacturing method according to claim 14; suspending the flexible container holding the contents therein; removing the lid from the bottom surface portion to cause the discharge port portion tied off with the first binding member to hang down from the bottom surface portion; and opening the discharge path by untying the first binding member from the hanging discharge port portion (Translation description). 
Regarding claim 16, Wu teaches the container of claim 2 above, wherein the flexible container is configured such that the discharge port portion in a state of being tied off with the first binding member hands down from the bottom surface portion when the lid is removed from the bottom surface portion (Fig. 1).
Regarding claim 17, Wu teaches the container of claim 2 above, wherein the outer bag further comprises a discharge port cover (105) that surrounds the discharge port portion, the discharge port cover is fixed to the bottom surface portion to extend to the lower side of the bottom surface portion from the lower opening, and the first binding member is fixed to the discharge port cover (Translation description and Fig. 1).
Regarding claim 18, Wu teaches the container of claim 3 above, wherein the outer bag further comprises a discharge port cover (105) that surrounds the discharge port portion, the discharge port cover is fixed to the bottom surface portion to extend to the lower side of the bottom surface portion from the lower opening, and the first binding member is fixed to the discharge port cover (Translation description and Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Ko (KR 20110053518 A and Translation).
Regarding claim 4, Wu teaches the container of claim 1 above, but fails to teach the lid being configured to be attached to the bottom surface portion with a hook and loop fastener. 
Ko teaches an analogous flexible container comprising a bottom surface portion (6) having an opening, a discharge port portion (5) that forms a discharge path and extends to a lower side of the bottom surface portion via the lower opening, a first binding member (11) configured to be tied around the discharge portion to close the discharge path, and a lid (8) configured to be attached to an outside of the bottom surface portion to cover the discharge port portion (Fig. 1, 4, 5). Ko further teaches that hook and loop fasteners (9, 10) are known alternative fasteners for attaching the lid to the outer side of the bottom surface portion to cover the discharge port portion (Translation and Fig. 4). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Wu by alternatively configuring the lid to be attached to the bottom surface portion with a hook and loop fastener, as taught by Ko, as it has been shown in the prior art to be a well-known alternative fastener and as the substitution of one known fastener for an alternative known fastener to achieve the equivalent result of providing a means for attaching the lid to the bottom surface portion would have been obvious and would have yielded predictable results. 
Regarding claim 19, Wu as modified by Ko teaches the container of claim 4 above, wherein the outer bag further comprises a discharge port cover (105) that surrounds the discharge port portion, the discharge port cover is fixed to the bottom surface portion to extend to the lower side of the bottom surface portion from the lower opening, and the first binding member is fixed to the discharge port cover (Wu: Translation description and Fig. 1).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Erickson (WO 9737897 A1).
Regarding claim 5, Wu teaches the container of claim 1 above, but fails to teach the first binding member being a cord-shaped member that comprises a hook and loop fastener. 
Erikson teaches an analogous flexible container comprising a bottom surface portion (22) having an opening, a discharge port portion (100) that forms a discharge path and extends to a lower side of the bottom surface portion via the lower opening, and a first binding member (130) configured to be tied around the discharge portion to close the discharge path (Fig. 1). Erikson further teaches that analogous binding members are known in the prior art to be cord-shaped members comprising hook-and-loop fasteners (page 12 line 9-page 14 line 6 and Fig. 1, 3-5). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the first binding member of Wu with the binding member taught by Erikson, such that the first binding member comprises a cord-shaped member that comprises a hook and loop fastener, as it has been shown in the prior art to be a well-known alternative binding member and as the substitution of one known binding member for an alternative known binding member to achieve the equivalent result of providing a means for tying around and closing the discharge port portion would have been obvious and would have yielded predictable results. 
Regarding claim 20, Wu as modified by Erikson teaches the container of claim 5 above, wherein the outer bag further comprises a discharge port cover (105) that surrounds the discharge port portion, the discharge port cover is fixed to the bottom surface portion to extend to the lower side of the bottom surface portion from the lower opening, and the first binding member is fixed to the discharge port cover (Wu: Translation description and Fig. 1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, as applied to claim 1 above, in view of Ide (JP 2002128186 A). 
Regarding claim 10, Wu teaches the container of claim 8 above, but fails to teach a hooking member that is fixed to the second binding member or a portion in the vicinity of the center of an upper portion of the outer bag and is configured to be hooked to a suspending tool that suspends the flexible container from above. 
Ide teaches an analogous flexible container comprising an upper surface portion (1c) having an upper opening, a filling port portion (23) that forms an introduction path and extends to an upper side of the upper surface portion via the upper opening, and a second binding member (25) configured to be tied around the filling port portion to close the introduction path (FIG. 1, 2). Ide further teaches that it is known in the prior art to further configure the container with hooking members (3, 31) fixed to a portion in the vicinity of the center of an upper portion of the container for allowing the container to be suspended from a suspending tool (Translation and Fig. 1, 2). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the suspension handles (106) of Wu with the hooking members taught by Erikson, such that the hooking members are fixed to a portion in the vicinity of the center of an upper portion of the outer bag and are configured to be hooked to a suspending tool that suspends the flexible container from above, as it has been shown in the prior art to be a well-known alternative suspension structure and as the substitution of one known suspension structure for an alternative known suspension structure to achieve the equivalent result of providing a means for suspending the flexible container would have been obvious and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/						/JES F PASCUA/Examiner, Art Unit 3734					Primary Examiner, Art Unit 3734